Appeal from a judgment of the Supreme Court, entered April 13, 1978 in Greene County, upon a verdict rendered at a Trial Term, in favor of plaintiffs against the defendants Wase. Defendants Wase primarily contend, in essence, that the verdict against them is against the weight of credible evidence. In particular, they urge that their vehicle was stationed off the traveled portion of the highway, whereas the automobile operated by plaintiff Theresa M. Brockway was located in a manner which partially blocked the roadway. While the record does contain evidence from several witnesses in support of their position, the testimony of Mrs. Brockway was in direct contradiction. Her account presented the jury with a sharp factual conflict and a plain question of credibility. Its resolution of those issues may not be disturbed by us since the verdict does have a rational basis. The charge, taken in its entirety, adequately presented the principles of law involved in this case and defendants took no exception thereto. Lastly, considering the nature of the injuries sustained by Mrs. Brockway, we cannot say that the verdict was excessive in amount. Accordingly, the judgment should be affirmed. Judgment affirmed, with costs. Greenblott, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.